UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended April 30, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception A 1-3-92 25.66% 3.64% 1.76%  20.19% 25.66% 19.58% 19.08%  B 10-4-85 25.04 3.78 1.72  19.27 25.04 20.38 18.58  C 3-1-99 22.86 3.98  2.74% 16.88 22.86 21.53  28.12% Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.27%, Class B  1.98%, Class C  1.98% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Regional Bank Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Regional Bank Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Standard & Poors 500 Index. Without With maximum Class Period beginning sales charge sales charge Index B 2 4-30-98 $11,858 $11,858 $14,651 C 2 3-1-99 12,812 12,812 13,014 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of April 30, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 1500 Supercomposite Bank Index 3  is an unmanaged index of banking sector stocks in the S&P 1500 index. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Total return for index is not available for the 10-year period. Semiannual report | Regional Bank Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $840.00 $6.22 Class B 1,000.00 836.80 9.45 Class C 1,000.00 837.10 9.50 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Regional Bank Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $1,018.10 $6.82 Class B 1,000.00 1,014.57 10.37 Class C 1,000.00 1,014.52 10.42 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.36%, 2.07% and 2.08% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). Semiannual report | Regional Bank Fund 9 Portfolio summary Top 10 holdings 1 Cullen/Frost Bankers, Inc. 3.8% M&T Bank Corp. 3.6% PNC Financial Services Group, Inc. 3.7% State Street Corp. 3.5% JPMorgan Chase & Co. 3.7% Commerce Bancshares, Inc. 3.5% Bank of New York Mellon Corp. 3.7% Bank of America Corp. 3.4% U.S. Bancorp 3.7% Peoples United Financial, Inc. 3.3% Sector distribution 1 Regional banks 59% Diversified financial services 8% Diversified banks 10% Data processing & outsourced services 1% Asset management & custody banks 9% Other 4% Thrifts & mortgage finance 9% 1 As a percentage of net assets on April 30, 2008. 10 Regional Bank Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-08 (unaudited) This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 95.35% (Cost $489,052,637) Asset Management & Custody Banks 8.79% Bank of New York Mellon Corp. (NY) 851,841 37,080,639 Northern Trust Corp. (IL) 227,500 16,860,025 State Street Corp. (MA) 487,997 35,204,104 Data Processing & Outsourced Services 0.77% Metavante Technologies, Inc. (WI) (I) 87,846 2,070,530 Total Systems Services, Inc. (GA) 239,875 5,709,025 Diversified Banks 10.08% Comerica, Inc. (MI) 197,802 6,869,663 Bancorp, Inc. (The) (DE) (I) 127,830 1,413,800 U.S. Bancorp. (MN) 1,093,619 37,062,748 Wachovia Corp. (NC) 819,095 23,876,619 Wells Fargo & Co. (CA) 1,111,046 33,053,619 Diversified Financial Services 8.07% Bank of America Corp. (NC) 926,941 34,797,365 Citigroup, Inc. (NY) 373,790 9,445,673 JPMorgan Chase & Co. (NY) 788,793 37,585,986 Regional Banks 59.04% BancorpSouth, Inc. (MS) 150,000 3,604,500 Bank of the Ozarks, Inc. (AR) 262,897 6,559,280 BB&T Corp. (NC) 950,283 32,585,204 Boston Private Financial Holdings, Inc. (MA) 272,353 2,532,883 Bryn Mawr Bank Corp. (PA) 383,894 7,543,517 Cascade Bancorp. (OR) 55,222 503,625 City Holding Co. (WV) 85,335 3,548,229 CoBiz Financial, Inc. (CO) 694,926 7,720,628 Colonial BancGroup, Inc. (The) (AL) 1,824,080 14,848,011 Commerce Bancshares, Inc. (MO) 809,163 35,198,591 Cullen/Frost Bankers, Inc. (TX) 692,400 38,649,768 East West Bancorp., Inc. (CA) 247,712 3,527,419 F.N.B. Corp. (PA) 540,257 8,352,373 First Horizon National Corp. (TN) 733,441 7,921,163 First Midwest Bancorp., Inc. (IL) 281,200 7,179,036 See notes to financial statements Semiannual report | Regional Bank Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Glacier Bancorp., Inc. (MT) 425,517 $8,757,140 Hancock Holding Co. (MS) 519,194 21,427,136 Huntington Bancshares, Inc. (OH) 1,123,238 10,547,205 IBERIABANK Corp. (LA) 139,638 6,730,552 Independent Bank Corp. (MA) 640,546 18,723,160 Independent Bank Corp. (MI) 308,765 2,463,945 KeyCorp. (OH) 516,934 12,473,617 M&T Bank Corp. (NY) 389,653 36,327,349 Marshall & Ilsley Corp. (WI) 768,542 19,198,179 MB Financial, Inc. (IL) 331,000 9,499,700 National City Corp. (OH) 1,219,022 7,679,839 Pinnacle Financial Partners, Inc. (TN) (I) 129,993 3,522,810 PNC Financial Services Group, Inc. (PA) 545,876 37,856,501 Prosperity Bancshares, Inc. (TX) 535,004 16,569,074 Provident Bankshares Corp. (MD) 224,389 2,874,423 Regions Financial Corp. (AL) 597,078 13,087,950 Seacoast Banking Corp. of Florida (FL) 105,866 1,112,652 Signature Bank (NY) (I) 581,087 15,329,075 Southcoast Financial Corp. (SC) (I) 147,611 2,310,112 Sterling Bancshares, Inc. (TX) 104,301 1,083,687 SunTrust Banks, Inc. (GA) 555,437 30,965,613 SVB Financial Group (CA) (I) 635,000 30,899,100 Synovus Financial Corp. (GA) 578,350 6,847,664 TCF Financial Corp. (MN) 1,687,384 29,360,482 TriCo Bancshares (CA) 645,150 10,974,002 UCBH Holdings, Inc. (CA) 313,313 2,280,919 WestAmerica Bancorp. (CA) 373,075 21,802,503 Wilmington Trust Corp. (DE) 175,850 5,781,948 Zions Bancorp (UT) 691,300 32,041,755 Thrifts & Mortgage Finance 8.60% Astoria Financial Corp. (NY) 265,050 6,281,682 Berkshire Hills Bancorp., Inc. (MA) 57,592 1,473,779 Dime Community Bancshares (NY) 116,968 2,183,793 FirstFed Financial Corp. (CA) 173,189 2,646,328 Flushing Financial Corp. (NY) 35,000 683,200 Hudson City Bancorp, Inc. (NJ) 546,190 10,448,615 New York Community Bancorp., Inc. (NY) 83,710 1,562,866 Peoples United Financial, Inc. (CT) 1,957,360 33,216,399 Washington Federal, Inc. (WA) 927,198 22,076,584 Washington Mutual, Inc. (WA) 201,937 2,481,806 WSFS Financial Corp. (DE) 82,833 4,208,745 See notes to financial statements 12 Regional Bank Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 4.15% (Cost $42,096,000) Joint Repurchase Agreement 4.15% Joint Repurchase Agreement with Bank of America Corp. dated 4-30-08 at 1.910% to be repurchased at $42,098,233 on 5-1-08, collateralized by $33,061,071 U.S. Treasury Inflation Indexed Bond, 3.00% due 7-15-12 (valued at $42,937,920, including interest) 1.910% $42,096 42,096,000 Total investments (Cost $531,148,637)  99.50% Other assets and liabilities, net 0.50% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (I) Non-income-producing security.  The cost of investments owned on April 30, 2008, including short-term investments, for federal income tax purposes, was $531,636,407. Gross unrealized appreciation and depreciation of investments aggregated $526,798,342 and $49,242,837, respectively, resulting in net unrealized appreciation of $477,555,505. See notes to financial statements Semiannual report | Regional Bank Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $531,148,637) $1,009,191,912 Cash 262 Receivable for investments sold 5,581,816 Receivable for shares sold 1,457,512 Dividends and interest receivable 1,752,254 Receivable from affiliates 233,474 Total assets Liabilities Payable for shares repurchased 1,896,248 Payable to affiliates Management fees 617,570 Distribution and service fees 408,545 Other 392,371 Other payables and accrued expenses 589,636 Total liabilities Net assets Capital paid-in 439,893,232 Accumulated net realized gain on investments and options written 95,972,335 Net unrealized appreciation of investments and options written 478,043,275 Accumulated net investment income 404,018 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($908,627,920 ÷ 45,030,576 shares) $20.18 Class B ($70,939,062 ÷ 3,573,296 shares) 1 $19.85 Class C ($34,745,878 ÷ 1,749,674 shares) 1 $19.86 Maximum offering price per share Class A ($20.18 ÷ 95%) 2 $21.24 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 14 Regional Bank Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $20,483,107 Interest 319,298 Total investment income Expenses Investment management fees (Note 3) 4,259,796 Distribution and service fees (Note 3) 2,076,451 Transfer agent fees (Note 3) 1,234,748 Accounting and legal services fees (Note 3) 56,254 Custodian fees 115,848 Printing fees 51,923 Professional fees 51,183 Trustees fees 37,436 Blue sky fees 30,330 Miscellaneous 28,633 Total expenses Less expense reductions (Note 3) (28,218) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 95,994,067 Options written 208,168 Changes in net unrealized appreciation (depreciation) of Investments (326,869,927) Options written (1,322) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-07 to 4-30-08. See notes to financial statements Semiannual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-07 4-30-08 1 Increase (decrease) in net assets From operations Net investment income $30,003,795 $12,888,021 Net realized gain 413,697,858 96,202,235 Change in net unrealized appreciation (depreciation) (516,570,897) (326,871,249) Decrease in net assets resulting from operations Distributions to shareholders From net investment income Class A (28,308,424) (13,179,966) Class B (1,984,399) (859,549) Class C (446,261) (297,312) From net realized gain Class A (221,045,797) (308,940,850) Class B (29,348,221) (30,312,408) Class C (5,864,208) (8,325,933) From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 2,008,447,547 1,428,219,392 End of period 2 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Includes accumulated net investment income of $1,852,824 and $404,018, respectively. See notes to financial statements 16 Regional Bank Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 4-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.53 0.61 0.68 0.67 0.66 0.27 Net realized and unrealized gain (loss) on investments 7.10 5.07 0.52 4.33 (2.28) (5.04) Total from investment operations Less distributions From net investment income (0.52) (0.58) (0.69) (0.70) (0.68) (0.33) From net realized gain (2.12) (2.57) (4.08) (4.27) (5.43) (8.78) Net asset value, end of period Total return (%) 3 4 Ratios and supplemental data Net assets, end of period (in millions) $1,214 $1,587 $1,717 $1,702 $1,268 $909 Ratios (as a percentage of average net assets): Expenses before reductions 1.39 1.34 1.33 1.29 1.27 1.36 5 Expenses net of fee waivers, if any 1.39 1.34 1.33 1.29 1.27 1.36 5 Expenses net of all fee waivers and credits 1.39 1.34 1.33 1.29 1.27 1.36 5 Net investment income 1.43 1.44 1.62 1.66 1.66 2.41 5 Portfolio turnover (%) 2 5 3 7 13 8 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements Semiannual report | Regional Bank Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 4-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.26 0.30 0.35 0.38 0.38 0.19 Net realized and unrealized gain (loss) on investments 7.06 5.04 0.55 4.28 (2.25) (4.98) Total from investment operations Less distributions From net investment income (0.27) (0.29) (0.39) (0.41) (0.41) (0.24) From net realized gain (2.12) (2.57) (4.08) (4.27) (5.43) (8.78) Net asset value, end of period Total return (%) 3 4 Ratios and supplemental data Net assets, end of period (in millions) $1,298 $885 $385 $261 $125 $71 Ratios (as a percentage of average net assets): Expenses before reductions 2.09 2.04 2.03 1.99 1.98 2.07 5 Expenses net of fee waivers, if any 2.09 2.04 2.03 1.99 1.98 2.07 5 Expenses net of all fee waivers and credits 2.09 2.04 2.03 1.99 1.98 2.06 5 Net investment income 0.72 0.70 0.84 0.95 1.03 1.72 5 Portfolio turnover (%) 2 5 3 7 13 8 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements 18 Regional Bank Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 4-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.27 0.30 0.37 0.39 0.38 0.19 Net realized and unrealized gain on investments 7.04 5.04 0.53 4.27 (2.25) (4.97) Total from investment operations Less distributions From net investment income (0.27) (0.29) (0.39) (0.41) (0.41) (0.24) From net realized gain (2.12) (2.57) (4.08) (4.27) (5.43) (8.78) Net asset value, end of period Total return (%) 3 4 Ratios and supplemental data Net assets, end of period (in millions) $56 $52 $43 $45 $35 $35 Ratios (as a percentage of average net assets): Expenses before reductions 2.09 2.04 2.03 1.99 1.98 2.08 5 Expenses net of fee waivers, if any 2.09 2.04 2.03 1.99 1.98 2.08 5 Expenses net of all fee waivers and credits 2.09 2.04 2.03 1.99 1.98 2.07 5 Net investment income (loss) 0.72 0.72 0.90 0.96 1.04 1.69 5 Portfolio turnover (%) 2 5 3 7 13 8 1 Semiannual period from 11-1-08 to 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements Semiannual report | Regional Bank Fund 19 Notes to financial statements (unaudited) Note 1 Organization John Hancock Regional Bank Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
